Title: To John Adams from Ma., Citizens of Quincy, 30 October 1802
From: Quincy, Ma., Citizens of
To: Adams, John


To the Honorable John Adams Esqr.
Sir
October 30 1802.

The return of this anniversary cannot fail to awaken in our breasts the warmest sentiments of gratitude and esteem. It recalls to view the many important events of your public life, events intimately connected with those principles and proceedings which constitute the greatest glory of our country, and will form some of the most valuable pages in the history of nations.
We hope the liberty we have taken in personally waiting upon you on this occasion, will not be deemed an intrusion. And while we offer you our reasons respects and respectful congratulations, we must beg you to be assured that this visit is the result of feeling and not of ceremony.
The early and decided part which you took in support of the liberties of America. The series of patriotic and successful exertions which distinguished you the firm, unwavering and able friend of these States—The many stations of high responsibility which you filled so much to the advantage of your fellow citizens throughout our revolution, gave you an honorable title to their veneration, and love.—But your services to your country did not end with the accomplishment of our Independence. Since that period, it has required, and you have devoted to its cause the energies of your comprehensive mind. to its cause. Your civil administration as President of the United States, at a crisis of peculiar difficulty and danger, warded off evils which seemed inevitable, and secured blessings that appeared unattainable. It vindicated the national honour, accomodated serious differences with two of the most powerful nations of Europe, and left the United States with the means of a speedy extinction of the public debt, a full treasury, and a flourishing commerce, to cultivate the arts of peace.
May these things, Sir, be ever held in suitable remembrance. May no untoward circumstances wholly take away the fair prospect we have had, of national prosperity and greatness. For you Sir, we offer our supplications to the Soverign of the Universe, that your invaluable life may be long preserved. In any critical conjuncture of affairs, may your countrymen yet have the benefit of that foresight, wisdom and experience which have so often availed and suported them—And when you shall finally be called to bid adieu to this world and its concerns, may the cheering words promised to the good and the faithful, hail you to the mansions of blessedness.
